DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 21, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the subject matter not supported by the original disclosure is “a fourth number equals the second number raised to a power of the first number, wherein the fourth number is greater than or equal to the third number.” The original disclosure does not appear to describe this equation as it relates to the first number of shuffling devices, the second number of pockets, and the third number of playing cards. Claim 21 is rejected in view of its dependency from claim 2.
Regarding claim 27, the subject matter not supported by the original disclosure is “the order of the cards is determinable only via access to the first set of random numerical values and the second set of random numerical values” in lines 8-9. The original disclosure does not describe determining the order of the cards only via access to first and second sets of random numerical values, nor would this limitation appear to be true of the disclosed invention, since the order of the cards would appear to be easily determinable by simply looking at the cards.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-14, 16-19, 20, 21, and 25-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the limitation “each processor … is configured to: control a corresponding sequencer or controller … and including a corresponding random generator” in lines 4-8 renders the claim indefinite, because it is unclear whether the phrase “and including a corresponding random generator” means that each processor includes a corresponding random generator or that each processor is configured to control a corresponding random generator. For the purpose of examination, this limitation is interpreted in view of Applicant’s disclosure to mean that each processor includes a corresponding random generator. Claims 9-14 are rejected in view of their dependency from claim 8. 
In addition, claim 9 recites the limitation “the shuffling” in line 3. There is insufficient antecedent basis for this limitation in the claims. The examiner notes that claim 8 (from which claim 9 depends) describes the shuffling devices as configured “to sort” (rather than to shuffle; see claim 8, line 15). It is unclear whether “the shuffling” refers to the sorting described in claim 8, line 15. For the purpose of examination, references to shuffling will be interpreted as referring to the sorting described in claim 8.
Further regarding claim 11, the limitations “their respective shuffles” in line 3, “the shuffles” in lines 4-5 and 9, and “the cards shuffled” in line 8 are unclear, because, as noted above, claim 8 (from which claim 11 depends) describes the shuffling devices as configured “to sort” (rather than to shuffle; see claim 8, line 15). It is unclear whether references to shuffles refer to the sorting described in claim 8, line 15. For the purpose of examination, the references to shuffles will be interpreted as referring to the sorting described in claim 8.
Claim 16 recites the limitations “the shuffles” in line 3 and “the generation of the plurality of sets of random numerical values” in line 6. There is insufficient antecedent basis for these limitation in the claims. With respect to “the shuffles”, the examiner notes that claim 15 (from which claim 16 depends) describes the shuffling devices as configured “to sort” (rather than to shuffle; see claim 15, line 12). It is unclear whether “the shuffles” refers to the sorting described in claim 15, line 12. For the purpose of examination, references to shuffles will be interpreted as referring to the sorting described in claim 15. With respect to “the generation of the plurality of sets of random numerical values,” the examiner notes that there is no prior recitation of generating a plurality of sets of random numerical values in the claims from which claim 16 depends. 
Regarding claim 17, the limitations “their respective shuffles” in line 3, “the shuffles” in lines 4-6 and 10, and “the cards shuffled” in lines 8-9 are unclear, because, as noted above, claim 15 (from which claim 17 depends) describes the shuffling devices as configured “to sort” (rather than to shuffle; see claim 15, line 12). It is unclear whether references to shuffles refer to the sorting described in claim 15, line 12. For the purpose of examination, references to shuffles will be interpreted as referring to the sorting described in claim 15. Claims 18-19 are rejected in view of their dependency from claim 15.
Regarding claim 20, the limitation “wherein the first random set of numerical values generated by a first random generator associated with a first processor of the first shuffling device is configured to generate the first random set of numerical values independent of the second random set of numerical values” in lines 19-22 is unclear, because it is clear which of the recited components is “configured to generate the first random set of numerical values.” As written, claim 20 appears to say that the first random set of numerical values is configured to generate the first random set of numerical values, but it is not clear what that would mean. It appears to the examiner that there may be a typographical error in this limitation that makes the meaning unclear.
Claim 21 appears to recite a method step in the use of the shuffling apparatus of claim 2. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b), because it is unclear whether direct infringement would occur when the apparatus is created or when the method steps are carried out. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). See MPEP 2173.05(p). In this case, it is unclear whether direct infringement would occur when the shuffling system is created or when the method step of removing the card set from the pockets is carried out.
Claims 25 and 26 are indefinite because the preamble recites “The shuffling device of claim 23”, but claim 23 is directed to a shuffling system comprising a first shuffling device and a second shuffling device. It is unclear whether claims 25 and 26 are directed to the shuffling system of claim 23 or to one of the shuffling devices of claim 23. Also see the rejection under 35 USC 112(d) below. For the purpose of examination, claims 25 and 26 will be interpreted as being directed to --The shuffling system of claim 23--.
Regarding claim 27, the scope of the limitation “the order of the cards is determinable only via access to the first set of random numerical values and the second set of random numerical values” in lines 8-9 is unclear, because there is insufficient antecedent basis in the claim for “the order,” and it would appear in view of Applicant’s disclosure that an order of the cards (e.g., the final shuffled order) would also be determinable by other means, such as simply looking at the cards. It is unclear in what is excluded by the term “only,” or to what extent the claimed system would be limited by this limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 25 and 26 are each directed to “The shuffling device of claim 23.” However, claim 23 is directed to a shuffling system comprising first and second shuffling devices. It appears that claims 25 and 26 do not include all of the limitations of the claim upon which they depend, because they appear to claim only one of the shuffling devices. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shigeta (US Patent No. 8,387,983, hereinafter Shigeta).
Regarding claim 6, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of sorted playing cards (12; col. 2, lines 50-59, including a predetermined number of decks of playing cards). The limitation “prepared using the shuffling system according to claim 4” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of sorted playing cards (12) that satisfy each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 7, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). Limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations, as discussed above. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 13, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of shuffled cards (12; col. 2, lines 50-59). The limitation “prepared using the shuffling system according to claim 11” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of sorted playing cards (12) that satisfy each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 14, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). As discussed above, limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 18, Shigeta teaches (Figs. 1-2) a package (box 11) of a single stack of shuffled playing cards (12; col. 2, lines 50-59). The limitation “prepared using the shuffling system according to claim 17” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The package (11) of Shigeta comprises a single stack of sorted playing cards (12) that satisfy each and every limitation of the package and playing cards. Thus, Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.
Regarding claim 19, Shigeta further teaches (Fig. 1) a lid of the package (11) is sealed with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24). As discussed above, limitations with respect to the shuffling system by which the package is prepared are product-by-process limitations. Shigeta teaches a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-20, 23-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US Patent No. 8,387,983, hereinafter Shigeta) in view of Stasson (US Patent Pub. 2014/0027979, hereinafter Stasson).
Regarding claim 1, Shigeta discloses a shuffling system (Fig. 3) comprising multiple shuffling devices (100a, 100b; col. 5, lines 1-23, “multiple shuffling machines 100 configured [as described with respect to Fig. 2; see col. 4, lines 5-58] and arranged in sequence”) configured to shuffle a playing card set including a predetermined number of decks of playing cards (col. 5, lines 14-15, “a set of playing cards made up of a predetermined number of decks”). Shigeta states that the multiple shuffling machines are “configured as described above”, which is understood to mean that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling device (100) shown in Fig. 2 and described at col. 4, lines 5-58. Thus, each shuffling device (100, Fig. 2; 100a, 100b, Fig. 3) is understood to include a corresponding controller (independently controlled sliding card feeders 102; col. 4, lines 56-58; col. 5, lines 19-21) configured to control operations of the corresponding shuffling device (100, 100a, 100b) and a corresponding random generator (col. 4, lines 23-36, “the shuffling machine 100 determines the position to move the card feeder 102 to … at random using a random number generator program”) configured to output a set of random numerical values (i.e., generate random numbers). Each shuffling device (100, 100a, 100b) is configured to cause the controller (of card feeder 102) to control the shuffling device (100, 100a, 100b) to sort the playing card set based on the set of random numerical values and independent of a rank and/or suit of the playing cards (col. 4, lines 29-38). Although Shigeta does not explicitly state that each shuffling machine (100, 100a, 100b) includes a processor to control the controller of the shuffling machine (100, 100a, 100b) and receive the random numerical values, one of ordinary skill in the art would recognize that the use of a program to generate the random numbers (col. 4, lines 35-36, “random number generator program”) would appear to require a processor (i.e., a computing component that interprets and executes the random number generator program) that receives the set of random numerical values from the random generator and causes the controller (of card feeder 102) to perform the sort. Moreover, Stasson teaches a similar shuffling device (100, Figs. 1-7) including a processor (processor 288 of main control module 282, Fig. 13; para. 0073 and 0080) configured to control a controller (motor control module 284, Fig. 13; para. 0081) and including a random generator (para. 0093, “random number generator”) configured to output a set of random numerical values to the processor (i.e., to generate random numbers), the processor (288) configured to receive the set of random numerical values and cause the controller (284) to sort a playing card set based on the set of random numerical values (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigeta to include a processor as taught by Stasson for each shuffling device, in order to perform the necessary functions of each Shigeta device including receiving the set of random numerical values from the random generator and causing the controller to sort the playing card set based on the set of random numerical values, as discussed above.
Because Shigeta teaches that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling machine (100) of Fig. 2 discussed above (col. 5, lines 3-5), one of ordinary skill in the art would reasonably understand Shigeta to teach a shuffling system comprising multiple shuffling devices (100a, 100b, Fig. 3), multiple controllers (independently controlled card feeders 102 of each device 100a, 100b), and multiple processors (for interpreting and executing the random number generating program of each device 100a, 100b with respect to the independently controlled card feeders 102). With respect to the claim limitations requiring that each processor is independent of every other processor and is configured to receive the random numerical values independent of the random numerical values output by other random generators, the examiner notes that Shigeta does not show or suggest any linkage or communication between the multiple shuffling devices (100a, 100b), nor would any linkage or communication between the shuffling devices (100a, 100b) appear to be necessary in the system of Shigeta. Moreover, Shigeta explicitly teaches that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (col. 5, lines 19-21). The examiner notes that the control of the card feeder (102) of each shuffling device (100a, 100b) is accomplished by the processor (as taught by Stasson) controlling the card feeder (102) based on the set of random numerical values output by the random generator (see col. 4, lines 32-36), as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art, when following the teaching of Shigeta, to configure each processor to be independent of every other processor and to receive the set of random numerical values independent of the random numerical values output by the other processors, so that the card feeders (102) of the shuffling devices (100a, 100b) are independently controlled as taught by Shigeta. 
Regarding claim 2, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shigeta further teaches that each of a first number of the shuffling devices (two or more shuffling devices 100a, 100b shown in Fig. 3; see col. 5, lines 5-9, “more than two”; also see col. 5, line 50, “three or more”) includes a second number of pockets (e.g., seven pockets 101a-g, Figs. 2-3; col. 4, lines 13-18, or any other number of pockets) into which a third number of the playing card set (e.g., 208 cards in 4 decks, or 416 cards in 8 decks; col. 2, lines 56-59; col. 6, lines 60-61) are inserted during sorts. The examiner notes that a first number of shuffling devices equal to three or four would clearly fall within the ranges of “more than two” and “three or more” taught by Shigeta. The examiner notes that when the first number of shuffling devices is three (col. 5, line 50), the second number of pockets is seven (as shown in Fig. 3), and the third number is 208 (i.e., the four standard 52-card decks as taught by Shigeta at col. 2, lines 56-59), then a fourth number that equals the second number raised to a power of the first number (fourth number=73=343) will be greater than the third number (343 > 208). Likewise, when the first number of shuffling devices is four (i.e., more than three, col. 5, line 50), the second number of pockets is seven (as shown in Fig. 3), and the third number is 416 (i.e., eight standard 52-card decks as taught by Shigeta at col. 2, lines 56-59 and col. 6, lines 60-61), then a fourth number that equals the second number raised to a power of the first number (fourth number=74=2401) will also be greater than the third number (2401>416). Because Shigeta teaches at least two examples that satisfy the claimed equation, the shuffling system of Shigeta is understood to read on the limitation as claimed.
Regarding claim 4, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shigeta further teaches the system is configured to control the multiple shuffling devices (100a, 100b, Fig. 3) so that the multiple shuffling devices (100a, 100b) perform their respective sorts sequentially one after another (Fig. 3; col. 5, lines 4-5, “arranged in sequence”), one of the multiple shuffling devices (100b) performing a final one of the sorts (col. 5, lines 61-63) and including a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both devices 100a and 100b of Fig. 3) configured to mechanically gather into a single stack the cards sorted by the shuffling device (100b) that performs the final one of the sorts, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 5, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 4. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
Regarding claim 6, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 4. Shigeta teaches (Fig. 1a) the package (11) of the single stack of sorted playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 7, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 6. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Regarding claim 8, Shigeta discloses a shuffling system (Fig. 3) comprising multiple shuffling devices (100a, 100b; col. 5, lines 1-23, “multiple shuffling machines 100 configured [as described with respect to Fig. 2; see col. 4, lines 5-58] and arranged in sequence”). Shigeta states that the multiple shuffling machines are “configured as described above”, which is understood to mean that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling device (100) shown in Fig. 2 and described at col. 4, lines 5-58. Thus, the system is understood to include multiple controllers (independently controlled sliding card feeders 102; col. 4, lines 56-58; col. 5, lines 19-21), one for each shuffling device (100, Fig. 2; 100a, 100b, Fig. 3), and multiple random generators (col. 4, lines 23-36, “the shuffling machine 100 determines the position to move the card feeder 102 to … at random using a random number generator program”), one for each shuffling device (100, 100a, 100b), each configured to generate random numerical values. Each shuffling device (100, 100a, 100b) is configured to receive the random numerical values from the corresponding random generator and to cause the controller (of card feeders 102) to control the corresponding shuffling device (100, 100a, 100b) to sort a playing card set based on the set of random numerical values and independent of a rank and/or suit of the playing cards (col. 4, lines 29-38). Although Shigeta does not explicitly state that each shuffling machine (100, 100a, 100b) includes a processor to control the controller of the shuffling machine (100, 100a, 100b) and receive the random numerical values, one of ordinary skill in the art would recognize that the use of a program to generate the random numbers (col. 4, lines 35-36, “random number generator program”) would appear to require a processor (i.e., a computing component that interprets and executes the random number generator program) that receives the random numerical values from the random generator and causes the controller (of card feeder 102) to perform the sort. Moreover, Stasson teaches a similar shuffling device (Figs. 1-7) including a processor (processor 288 of main control module 282, Fig. 13; para. 0073 and 0080) configured to control a controller (motor control module 284; para. 0081) and including a random generator configured to generate random numerical values (para. 0093, “random number generator”), the processor (288) configured to receive the random numerical values and cause the controller (284) to sort a playing card set based on the random numerical values received by the processor (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigeta to include a processor as taught by Stasson for each shuffling device, in order to perform the necessary functions of each Shigeta device including receiving the random numerical values from the random generator and causing the controller to sort the playing card set based on the random numerical values, as discussed above.
Because Shigeta teaches that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling machine (100) of Fig. 2 discussed above (col. 5, lines 3-5), one of ordinary skill in the art would reasonably understand Shigeta to teach a shuffling system comprising multiple shuffling devices (100a, 100b, Fig. 3), multiple controllers (independently controlled card feeders 102 of each device 100a, 100b), and multiple processors (for interpreting and executing the random number generating program of each device 100a, 100b with respect to the independently controlled card feeders 102). With respect to the claim limitations requiring that each processor is independent of every other processor and is configured to receive the random numerical values independent of the random numerical values output by other random generators, the examiner notes that Shigeta does not show or suggest any linkage or communication between the multiple shuffling devices (100a, 100b), nor would any linkage or communication between the shuffling devices (100a, 100b) appear to be necessary in the system of Shigeta. Moreover, Shigeta explicitly teaches that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (col. 5, lines 19-21). The examiner notes that the control of the card feeder (102) of each shuffling device (100a, 100b) is accomplished by the processor (as taught by Stasson) controlling the card feeder (102) based on the random numerical values output by the random generator (see col. 4, lines 32-36), as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art, when following the teaching of Shigeta, to configure each processor to be independent of every other processor and to receive the set of random numerical values independent of the random numerical values output by the other processors, so that the card feeders (102) of the shuffling devices (100a, 100b) are independently controlled as taught by Shigeta. 
Regarding claim 9, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 8. Shigeta further teaches each of the multiple shuffling devices (100a, 100b, Fig. 3) includes a respective number of pockets (7 pockets 101a-g, Figs. 2-3; col. 4, lines 14-18) into which the cards are inserted during the shuffling by the multiple shuffling devices (100a, 100b), and a total of all of the pockets (7+7=14) is less than a total number of cards of the set (i.e., less than 208 cards in the set of four standard 52-card decks, or less than 416 cards in the set of eight standard 52-card decks; col. 2, lines 56-59; col. 6, lines 60-61).
Regarding claim 11, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 8. Shigeta further teaches the system is configured to control the multiple shuffling devices (100a, 100b, Fig. 3) so that the multiple shuffling devices (100a, 100b) perform their respective shuffles sequentially one after another (Fig. 3; col. 5, lines 4-5, “arranged in sequence”), one of the multiple shuffling devices (100b) performing a final one of the shuffles (col. 5, lines 61-63) and including a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both devices 100a and 100b of Fig. 3) configured to mechanically gather into a single stack the cards shuffled by the shuffling device (100b) that performs the final one of the shuffles, and the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 12, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 11. Shigeta further teaches (Fig. 1a) the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24).
Regarding claim 13, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 11. Shigeta teaches (Fig. 1a) the package (11) of the single stack of sorted playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 14, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 13. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Regarding claim 15, Shigeta discloses a shuffling system (Fig. 3) comprising multiple shuffling devices (100a, 100b; col. 5, lines 1-23, “multiple shuffling machines 100 configured [as described with respect to Fig. 2; see col. 4, lines 5-58] and arranged in sequence”). Shigeta states that the multiple shuffling machines are “configured as described above”, which is understood to mean that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling device (100) shown in Fig. 2 and described at col. 4, lines 5-58. Thus, the system is understood to include multiple controllers (independently controlled sliding card feeders 102; col. 4, lines 56-58; col. 5, lines 19-21), one for each shuffling device (100, Fig. 2; 100a, 100b, Fig. 3), and multiple random generators (col. 4, lines 23-36, “the shuffling machine 100 determines the position to move the card feeder 102 to … at random using a random number generator program”), one for each shuffling device (100, 100a, 100b), each configured to generate random numerical values. Each shuffling device (100, 100a, 100b) is configured to receive the random numerical values output by the corresponding random generator and to cause the controller (of card feeders 102) to control the corresponding shuffling device (100, 100a, 100b) to sort a playing card set based on the random numerical values and independent of a rank and/or suit of the playing cards (col. 4, lines 29-38). Although Shigeta does not explicitly state that each shuffling machine (100, 100a, 100b) includes a processor to control the controller of the shuffling machine (100, 100a, 100b) and receive the random numerical values, one of ordinary skill in the art would recognize that the use of a program to generate the random numbers (col. 4, lines 35-36, “random number generator program”) would appear to require a processor (i.e., a computing component that interprets and executes the random number generator program) that receives the random numerical values from the random generator and causes the controller (of card feeder 102) to perform the sort. Moreover, Stasson teaches a similar shuffling device (Figs. 1-7) including a processor (processor 288 of main control module 282) including a random generator configured to output random numerical values (para. 0093, “random number generator”), the processor (288) configured to receive the random numerical values and cause a controller (motor control module 284, para. 0081) to sort a playing card set based on the random numerical values received by the processor (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigeta to include a processor as taught by Stasson for each shuffling device, in order to perform the necessary functions of each Shigeta device including receiving the random numerical values from the random generator and causing the controller to sort the playing card set based on the random numerical values, as discussed above.
Because Shigeta teaches that each of the multiple shuffling devices (100a, 100b) is configured as described with respect to the shuffling machine (100) of Fig. 2 discussed above (col. 5, lines 3-5), one of ordinary skill in the art would reasonably understand Shigeta to teach a shuffling system comprising multiple shuffling devices (100a, 100b, Fig. 3), multiple controllers (independently controlled card feeders 102 of each device 100a, 100b), and multiple processors (for interpreting and executing the random number generating program of each device 100a, 100b with respect to the independently controlled card feeders 102). With respect to the claim limitations requiring that each processor is independent of every other processor, the examiner notes that Shigeta does not show or suggest any linkage or communication between the multiple shuffling devices (100a, 100b), nor would any linkage or communication between the shuffling devices (100a, 100b) appear to be necessary in the system of Shigeta. Moreover, Shigeta explicitly teaches that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (col. 5, lines 19-21). The examiner notes that the control of the card feeder (102) of each shuffling device (100a, 100b) is accomplished by the processor (as taught by Stasson) controlling the card feeder (102) based on the set of random numerical values output by the random generator (see col. 4, lines 32-36), as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art, when following the teaching of Shigeta, to configure each processor to be independent of every other processor, so that the card feeders (102) of the shuffling devices (100a, 100b) are independently controlled as taught by Shigeta. 
Regarding claim 16, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 15. Shigeta further teaches that each of the multiple shuffling devices (100a, 100b, Fig. 3) includes a respective number of pockets (7 pockets 101a-g, Figs. 2-3; col. 4, lines 14-18) into which the cards are inserted during the sorts/shuffles, and a total of all of the pockets (7+7=14) is less than a total number of cards of the set (i.e., less than 208 cards in the set of four standard 52-card decks, or less than 416 cards in the set of eight standard 52-card decks; col. 2, lines 56-59; col. 6, lines 60-61). The examiner notes that a plurality of sets of random numerical values are understood to be generated for each shuffling device (100a, 100b), e.g., for assignment of each of the plurality of cards to one of the plurality of pockets (101a-g) and/or for sorting/shuffling consecutive card sets that pass through the manufacturing line. (See rejection under 35 USC 112(b) above.)
Regarding claim 17, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 15. Shigeta further teaches (Fig. 3) the shuffling system is configured to control the multiple shuffling devices so that the multiple shuffling devices perform their respective sorts/shuffles sequentially one after another (col. 5, lines 11-20), one of the multiple shuffling devices (100b, Fig. 3) performing a final one of the shuffles (col. 5, lines 58-60), wherein the shuffling device (100b) that performs the final one of the shuffles (col. 5, lines 58-60) includes a mechanical card collector (receding partition plates 107a-f or robot arm, col. 4, lines 35-55, understood to be included in both shuffling devices 100a, 100b of Fig. 3) configured to mechanically gather into a single stack the cards shuffled by the shuffling device (100b) that performs the final one of the shuffles, the shuffling system is configured to pack the single stack into a package (paper box 11, Figs. 1, 2, and 5; col. 6, lines 21-45); and the shuffling system is configured to generate for, and assign to, each of a plurality of instances of the package (11) generated by the shuffling system, a respective unique ID (bar code 13a, col. 2, line 66-col. 3, line 3; col. 5, lines 60-65; col. 6, lines 21-24). Although Shigeta does not explicitly state that the packing is performed using an automatic packager, it would have been obvious to one of ordinary skill in the art to automate the packing step with an automatic packager as broadly claimed, since the court has held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Regarding claim 18, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 17. Shigeta teaches (Fig. 1a) the package (11) of the single stack of shuffled playing cards prepared using the shuffling system, as discussed in detail above.
Regarding claim 19, the modified Shigeta teaches the claimed shuffling system substantially as claimed, as set forth above for claim 18. Shigeta further teaches the shuffling system is configured to seal a lid of the package (11) with a pre-printed label (13) having a respective unique ID (13a; col. 6, lines 21-24).
Regarding claim 20, Shigeta discloses a method (Fig. 3; col. 5, lines 1-23) for shuffling playing cards of a playing card set that makes up a predetermined number of decks (col. 2, lines 56-59), the method comprising: in a first shuffling step, controlling by a first controller (independently controlled card feeder 102 of first shuffling device 100a, Fig. 3), a first shuffling device (100a) to shuffle the playing card set according to a first random set of numerical values independent of a rank and/or suit of the playing card set (col. 4, lines 32-36, “at random using a random number generator program”), so that the playing cards of the playing card set are physically sorted by a first sort based on the first random set of numerical values (col. 4, lines 32-51); and in a second shuffling step that is performed following the first shuffling step and prior to output of the playing card set (i.e., prior to output from the system as a whole), which had been physically sorted by the first sort in the first shuffling step, controlling, by a second controller (independently controlled card feeder 102 of second shuffling device 100b, Fig. 3), a second shuffling device (100b) to shuffle, according to a second random set of numerical values independent of the rank and/or suit of the playing card set (each of the devices 100a and 100b being configured as described at col. 4, lines 32-35, with respect to shuffling device 100), the playing card set that had been sorted by the first sort in the first shuffling step (col. 5, lines 16-19), so that the playing cards of the playing card set are physically sorted by a second sort based on the second random set of numerical values (col. 5, lines 19-23, “[a]fter being subjected to the shuffling process twice by the shuffling machines 100a and 100b, the playing cards are shuffled more randomly”). The first set of random numerical values are generated by a first random generator (col. 4, lines 35-36, “a random number generator program”) associated with the first shuffling device (100a). The second set of random numerical values are understood to be generated by a second random generator associated with the second shuffling device (100b), since Shigeta teaches that each of the shuffling devices (100a, 100b) are configured as described at col. 4, lines 32-36, with respect to the shuffling device (100) of Fig. 2 (col. 5, lines 3-5). The first random generator is understood to be configured to generate the first random set of numerical values (which govern the sliding of the card feeder 102 of the device 100a) independent of the second random set of numerical values (which govern the sliding of the card feeder 102 of the device 100b), because Shigeta teaches that the card feeders (102) of the shuffling machines (100a and 100b) “are controlled independently of each other” (col. 5, lines 19-21).
Although Shigeta does not explicitly state that the first random generator is associated with a first processor and the second random generator is associated with a second processor, one of ordinary skill in the art would recognize that the use of a program to generate the random numbers (col. 4, lines 35-36, “random number generator program”) would appear to require a processor (i.e., a computing component that interprets and executes the random number generator program) that receives the random numerical values from the random generator in order to perform the shuffling steps. Moreover, Stasson teaches a similar shuffling device (Figs. 1-7) including a random number generator (para. 0093, “random number generator”) associated with a processor (processor 288 of main control module 282, para. 0073) in order to control the operation of a card feeder to shuffle cards based on the random numbers (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigeta to associate each of the first and second random generators with a respective processor, as taught by Stasson, in order to run the random number generator programs for the two independently controlled shuffling devices of Shigeta. 
With respect to the limitation “the second processor is independent of the first processor,” the examiner notes that Shigeta does not show or suggest any linkage or communication between the multiple shuffling devices (100a, 100b). Moreover, Shigeta explicitly teaches that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (col. 5, lines 19-21). The examiner notes that the control of the card feeder (102) of each shuffling device (100a, 100b) is accomplished by the processor (as taught by Stasson) controlling the card feeder (102) based on the set of random numerical values output by the random generator (see col. 4, lines 32-36), as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art, when following the teaching of Shigeta, to configure the second processor to be independent of the first processor, so that the card feeders (102) of the shuffling devices (100a, 100b) are independently controlled as taught by Shigeta. 
Regarding claim 23, Shigeta discloses a shuffling system (Figs. 2-3) comprising: a first shuffling device (100, Fig. 2; 100a, Fig. 3; col. 4, lines 5-58; col. 5, lines 1-23) comprising a first card feeder (102; col. 4, lines 8-12; col. 5, lines 14-16) configured to receive a set of cards having a first sequence (e.g., an unshuffled sequence; col. 4, lines 19-21), a first random number generator (col. 4, lines 32-36, “a random number generator program”) configured to generate a first set of random numbers that is independent of a rank and/or suit of the cards of the set (col. 4, lines 33-36), and a first controller (controlling movement of card feeder 102, col. 4, lines 32-36) configured to control a first movement of the first card feeder (102) based on the first set of random numbers, wherein the first movement of the first card feeder (102) is configured to sort the set of cards into a second sequence (i.e., a randomly shuffled sequence) according to the first set of random numbers and independent of the rank and/or suit of the cards of the card set (col. 4, lines 32-36, “shuffling machine 100 determines the position to move the card feeder 102 to … at random using a random number generator program”; col. 4, lines 49-51, “[a]fter going through the shuffling process, a set of playing cards loaded in the card feeder 102 are shuffled to some extent”); and a second shuffling device (100b, Fig. 3, configured as discussed above with respect to shuffling device 100 in Fig. 2; col. 5, lines 1-5) comprising a second card feeder (102) configured to receive the set of cards shuffled by the first card feeder (102 of device 100b) and having the second sequence (col. 5, lines 16-19, “[t]he set of playing cards subjected to the shuffling process by the shuffling machine 100a is loaded into the card feeder 102 of the shuffling machine 102b”), a second random number generator (col. 4, lines 32-36, “a random number generator program” of machine 100b, configured as described for machine 100 of Fig. 2) configured to generate a second set of random numbers that is independent of a rank and/or suit of the cards of the set (col. 4, lines 33-36), and a second controller (controlling movement of card feeder 102 of device 100b, col. 4, lines 32-36) configured to control a second movement of the second card feeder (102) based on the second set of random numbers, wherein the second movement of the second card feeder (102) is configured to sort the set of cards into a third sequence independent of the rank and/or suit of the cards of the card set (col. 5, lines 21-23, “[a]fter being subjected to the shuffling process twice by the shuffling machines 100a and 100b, the playing cards are shuffled more randomly”).
Although Shigeta does not explicitly state that each shuffling machine (100, 100a, 100b) includes a processor that includes the respective random generator and is coupled to the respective controller, one of ordinary skill in the art would recognize that the use of a program to generate the random numbers (col. 4, lines 35-36, “random number generator program”) would appear to require a processor (i.e., a computing component that interprets and executes the random number generator program) that includes the respective random generator and is coupled to the respective controller (of card feeder 102). Moreover, Stasson teaches a similar shuffling device (Figs. 1-7) including a processor (processor 288 of main control module 282, Fig. 13; para. 0073 and 0080) including a random generator (para. 0093, “random number generator”) and coupled to a controller (motor control module 284, para 0081) that controls the movement of a card feeder (para. 0081, 0093). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shigeta to include a processor as taught by Stasson for each shuffling device, in order to perform the necessary functions of each Shigeta device including running the random generator program to cause the controller to sort the playing card set according to the generated sets of numbers, as discussed above.
Because Shigeta teaches that each of the first and second shuffling devices (100a, 100b) is configured as described with respect to the shuffling machine (100) of Fig. 2 discussed above (col. 5, lines 3-5), one of ordinary skill in the art would reasonably understand Shigeta to teach each of the first and second shuffling devices (100a, 100b) including a controller (independently controlled card feeders 102 of each device 100a, 100b) and a processor (for interpreting and executing the random number generating program of each device 100a, 100b with respect to the independently controlled card feeders 102). With respect to the claim limitation requiring that the second random number generator is configured to generate the second set of random numbers independently from operation of the first random generator, the examiner notes that Shigeta does not show or suggest any linkage or communication between the first and second shuffling devices (100a, 100b), nor would any linkage or communication between the shuffling devices (100a, 100b) appear to be necessary in the system of Shigeta. Moreover, Shigeta explicitly teaches that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (col. 5, lines 19-21). The examiner notes that the control of the card feeder (102) of each shuffling device (100a, 100b) is accomplished by the processor (as taught by Stasson) controlling the card feeder (102) based on the set of random numerical values output by the random generator (see col. 4, lines 32-36), as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art, when following the teaching of Shigeta, to configure the second random generator to generate the second set of random numbers independently from operation of the first random generator, so that the card feeders (102) of the shuffling devices (100a, 100b) are independently controlled as taught by Shigeta. 
Regarding claim 24, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 23. Shigeta further teaches the first movement of the first card feeder (102 of device 100a) and the second movement of the second card feeder (102 of device 100b) comprise placing the one or more cards of the set of cards into first pockets of the first shuffling device (in card holder 101 of device 100a, Fig. 3) and second pockets of the second shuffling device (in card holder 101 of device 100b), respectively, in an accordance with an association between each first random number of the first set of random numbers and each first pocket of the first pockets (101 of 100a) and each second random number of the second set of random numbers and each second pocket of the second pockets (101 of 100b; col. 4, lines 33-36, “the shuffling machine 100 determines the position to move the card feeder 102 to, i.e., the position facing one of the pockets 101a to 101g, at random using a random number generator program or the like. Consequently, the cards loaded in the card feeder 102 [are] sent out one by one in a random order to the pockets 101a to 101g of the card stack holder 101”). Although Shigeta does not explicitly state that the association is stored in a memory of the shuffling device, Stasson further teaches that it is known to store an association between random numbers and pockets (storage compartments 172, Fig. 8A) of the shuffling device (100) in a memory (290, Fig. 13; para. 0093) of the shuffling device (para. 0093, lines 8-12, “control system 280 may generate a Card Position Table … which includes randomly assigned card storage positions for each sequential card in the stack of cards … The Position Table may be stored in a memory device 290 of the control system 280”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the association between the random numbers and the respective pockets of Shigeta in a memory of the shuffling device, as suggested by Stasson, in order to randomly distribute the cards among the pockets as desired by Shigeta (Shigeta, col. 4, lines 32-36; Stasson, para. 0093).  
Regarding claim 25, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 23. As discussed above, Shigeta does not show or describe any communication link between the two shuffling devices (100a, 100b) and explicitly states that the card feeders (102) of the two shuffling devices (100a, 100b) are controlled independently of each other (col. 5, lines 19-21). For these reasons, there would appear to be no need for any communication link between the two shuffling devices (100a, 100b) of Shigeta. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when including first and second processors as taught by Stasson in the two shuffling devices of Shigeta running the random number generator programs as discussed above, to communicatively isolate the first processor from the second processor, since no communication between first and second processors is disclosed or suggested by Shigeta or Stasson, and communication between the processors would not appear to be necessary in the system of Shigeta.
Regarding claim 26, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 23. In the system of Shigeta, it is clearly understood that access to the first set of random numbers (used for shuffling the cards in the first shuffling device 100a) is insufficient to determine an order of the third sequence (resulting from shuffling the cards by the second shuffling device 100b), since the cards are shuffled again by the second shuffling device (100b) using the second set of random numbers to obtain the third sequence (col. 5, lines 21-23).
Regarding claim 27, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above for claim 1, the shuffling system of Shigeta is understood to include a first random generator (col. 4, lines 33-36, “a random number generator program”) configured to generate a first set of random numerical values for the first shuffling device (100a) and a second random generator (col. 4, lines 33-36) configured to generate a second set of random numerical values for the second shuffling device (100b), since Shigeta teaches that each shuffling device (100a, 100b) is configured as described for the shuffling device (100) of Fig. 2, as discussed in detail above for claim 1. An order of the cards of Shigeta (i.e., the order of the shuffled cards packaged in the box 11, Fig. 1) is considered to read on the limitation of being determinable only via access to the first and second sets of random numerical values, because the final order of the cards will be the result of the first and second shuffles performed according to the first and second sets of random numerical values (col. 5, lines 21-23), and when the cards are sealed in the box (11), the order cannot otherwise be determined (e.g., by observation).
Regarding claim 28, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 1. Shigeta further teaches the controller (of card feeder 102) of each shuffling device (100a, 100b, Fig. 3) is configured to cause each card of the playing card set to be placed within a pocket (100a-g, Figs. 2-3) corresponding to a numerical value of the set of numerical values assigned to the pocket (col. 4, lines 33-36, “shuffling machine 100 determines the position to move the card feeder 102 to, i.e., the position facing one of the pockets 101a to 101g, at random using a random number generator program”). Shigeta does not explicitly teach a memory configured to store a look-up table encoding the association between each numerical value and each pocket. However, Stasson further discloses a memory (290, Fig. 13; para. 0093) configured to store a look-up table (para. 0093, “Card Position Table” stored in memory device 290) encoding an association between each numerical value of a set of numerical values and each of a plurality of pockets of the shuffling device (storage positions in the rack 171, Fig. 7; para. 0093, lines 9-10, “randomly assigned card storage positions”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shigeta by including a memory configured to store a look-up table as taught by Stasson encoding the association between each random numerical value and each pocket, in order to randomly distribute the cards among the pockets as desired by Shigeta (Shigeta, col. 4, lines 32-36; Stasson, para. 0093).
Regarding claim 30, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above, Shigeta does not show or describe any communication link between the two shuffling devices (100a, 100b) and explicitly states that the card feeders (102) of the two shuffling devices (100a, 100b) are controlled independently of each other (col. 5, lines 19-21). For these reasons, there would appear to be no need for any communication link between the two shuffling devices (100a, 100b) of Shigeta. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when including first and second processors as taught by Stasson running the random number generator programs of the two shuffling devices of Shigeta as discussed above, to communicatively isolate the first processor from the second processor, since no communication between the first and second processors is disclosed by Shigeta or Stasson, and communication between the processors would not appear to be necessary in the system of Shigeta.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Stasson, in further view of Hoffman (US Patent No. 4,770,421, hereinafter Hoffman).
Regarding claim 21, the modified Shigeta teaches the claimed invention substantially as claimed, as set forth above for claim 2. Shigeta does not teach removing each card of the card set from the pockets in a second random order distinct from the random order in which the cards were sorted. However, Hoffman teaches a similar shuffling system comprising a shuffling device (Fig. 1A; col. 2, lines 16-17) including a number of pockets (34A-F; col. 3, lines 1-3) into which playing cards of a card set are sorted one by one according to a randomly selected distribution program (col. 6, lines 27-31; col. 6, line 67-col. 7, line 2), wherein each card of the card set is removed from the pockets (34A-F) according to a randomly selected pickup schedule (col. 7, lines 50-54) that is distinct from the randomly selected distribution program by which the cards are initially sorted. Hoffman teaches that removing the cards by the distinct randomly selected pickup schedule provides a good intermix of several decks of playing cards (col. 1, lines 29-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Shigeta by, prior to providing the card set to a subsequent shuffling device (e.g., device 100b), removing each card of the card set from the pockets in a second random order distinct from the respective random order in which the cards were initially sorted, in order to achieve a good intermix of playing cards as suggested by Hoffman. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, 17-19, 27, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed. The limitations of claims 3-7 are described in reference claims 33-37, respectively. The limitations of claim 29 are described in reference claim 33.
With respect to claim 8, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed. The limitations of claims 10-14 are described in reference claims 33-37, respectively. 
With respect to claim 15, reference claim 31 recites multiple shuffling devices, multiple sequencers or controllers, and multiple processors as claimed. The limitations of claim 17 are described in reference claims 34 and 35. The limitations of claim 18 are described in reference claim 36. The limitations of claim 19 are described in reference claim 37. 
Regarding claim 27, reference claim 31 recites a plurality of processors each having a respective random generator, which is understood to include a first random generator and a second random generator configured to generate first and second sets of random numerical values. Because the shuffling devices of the reference claims are configured to shuffle a single set of cards using numerical values commanded by the random generators of different processors, as recited in the reference claims, one of ordinary skill in the art would recognize that an order of the cards resulting from use of the claimed system would be determinable by access to the first and second sets of random numerical values. Reference claim 34 describes the cards being packed into a package. It would appear that the system of the reference claims would produce the same result as claimed, because when the cards are packed into a package, it would appear that the order of cards cannot otherwise be determined (e.g., by observation).
The limitations of claim 29 are recited in reference claim 33.
Regarding claim 30, the examiner notes that the references claims do not recite any communication between the processors, such that it would have been obvious to one of ordinary skill in the art to communicatively isolate each processor from each other processor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2, 9, 16, 23, and 25-26are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/756,981 (reference application) in view of Shigeta. 
Regarding claim 2, the reference claims are silent with respect to the claimed equation. However, Shigeta teaches a similar shuffling system with a number of shuffling devices, pockets, and cards that satisfies the claimed equation, as set forth above in the rejection of claim 2 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a number of shuffling devices, pockets, and cards that satisfies the claimed equation, as taught by Shigeta, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claim 9, the reference claims are silent with respect to a number of pockets being less than a total number of cards. However, this feature is taught by Shigeta, as set forth above in the rejection of claim 9 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a total number of pockets less than a total number of cards in the card set, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claim 9, the reference claims are silent with respect to a number of pockets being less than a total number of cards. However, this feature is taught by Shigeta, as set forth above in the rejection of claim 9 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a total number of pockets less than a total number of cards in the card set, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claim 16, reference claim 33 recites generation of a plurality of random numerical values for each of the shuffling devices. The reference claims are silent with respect to a number of pockets being less than a total number of cards. However, this feature is taught by Shigeta, as set forth above in the rejection of claim 16 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims to include a total number of pockets less than a total number of cards in the card set, in order to efficiently randomize the shuffled cards (Shigeta, col. 4, lines 21-23).
Regarding claim 23, reference claim 31 recites a plurality of shuffling devices (i.e., first and second shuffling devices), a plurality of processors (i.e., first and second processors) each including a random number generator, and a plurality of controllers (i.e., first and second controllers) each configured to control operation of a respective shuffling device. The reference claims do not explicitly recite card feeders. However, this feature is taught by Shigeta, as set forth above in the rejection of claim 23 under 35 USC 112(b) above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing each of the shuffling devices with a card feeder as taught by Shigeta, in order to accomplish the claimed function of shuffling the cards.
Regarding claim 25, the examiner notes that the references claims do not recite any communication between the processors, such that it would have been obvious to one of ordinary skill in the art to communicatively isolate the first processor from the second processor.
Regarding claim 26, the examiner notes that one of ordinary skill in the art would recognize that because the shuffling devices of the reference claims are configured to shuffle a single set of cards using numerical values commanded by the random generators of different processors, as recited in the reference claims, access to any one of the sets of random numbers would be insufficient to determine an order of a final sequence of the cards resulting from use of the claimed system.
This is a provisional nonstatutory double patenting rejection.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application) in view of Shigeta, in further view of Hoffman.
Regarding claim 21, the reference claims do not recite each card being removed from the pockets in a second random order distinct from a first order in which the card set was provided to the shuffling system. However, this feature is taught by Hoffman, as set forth above in the rejection of claim 21 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of the reference claims by, prior to providing the card set to a subsequent shuffling device, removing each card of the card set from the pockets in a second random order distinct from the respective random order in which the cards were initially sorted, as taught by Hoffman, in order to achieve a good intermix of playing cards.
This is a provisional nonstatutory double patenting rejection.
Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application) in view of Shigeta, in further view of Stasson.
Regarding claim 24, Shigeta further teaches the limitations with respect to the movements of the first and second card feeders and the association of each random number with each respective pocket, as set forth above in the rejection of claim 24 under 35 USC 103. Although Shigeta does not explicitly state that the association is stored in a memory of the shuffling device, this feature is taught by Stasson, as also set forth above in the rejection of claim 24 under 35 USC 103. It would have been obvious to one of ordinary skill in the art further modify the invention of the reference claims by storing an association between the random numbers and the respective pockets in a memory of the shuffling device, as suggested by Stasson, in order to randomly distribute the cards among the pockets (see Shigeta, col. 4, lines 32-36; and Stasson, para. 0093).  
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 33-37 of copending Application No. 16/756,981 (reference application) in view of Stasson.
Regarding claim 28, the reference claims do not recite a memory configured to store a look-up table, and the reference claims are silent with respect to pockets. However, Stasson teaches a similar shuffling device comprising a memory (290, Fig. 13; para. 0093) configured to store a look-up table (para. 0093, “Card Position Table” stored in memory device 290) encoding an association between each numerical value of a set of numerical values and each of a plurality of pockets of the shuffling device (storage positions in the rack 171, Fig. 7; para. 0093, lines 9-10, “randomly assigned card storage positions”), wherein a controller (motor control module 284; para. 0081) is configured to cause each card of the playing card set to be placed within a pocket (of rack 171) corresponding to a numerical value of the set of numerical values assigned to the pocket (para. 0093). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by including a memory configured to store a look-up table as taught by Stasson encoding the association between each random numerical value and each of a plurality of pockets and configuring the controller to cause each card to be placed within a pocket corresponding to a numerical value assigned to the pocket, in order to randomly distribute the cards among the pockets (Stasson, para. 0093).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3 and 29 are objected to as being dependent upon a rejected base claim, and are subject to a provisional nonstatutory double-patenting rejection as set forth above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the provisional nonstatutory double-patenting rejections were overcome either by filing a reply showing that the claims are patentably distinct from the reference claims or by filing a terminal disclaimer.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the provisional nonstatutory double-patenting rejection were overcome either by filing a reply showing that the claim is patentably distinct from the reference claims or by filing a terminal disclaimer.
Response to Arguments
Applicant's arguments filed April 1, 2022, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Albrecht (claims 1, 8, and 15) and Stevens and Szrek (claim 20) are moot, because these references have not been relied upon in the rejections set forth above in response to Applicant’s amendment.
With respect to Shigeta, in reference to claims 1, 8, and 15, the examiner notes that it is readily apparent from Shigeta’s disclosure that the shuffling of the cards is based on a set of random numerical values (col. 4, lines 33-38, “at random using a random number generator program”) and is independent of rank or suit of the cards. As Shigeta explains, “the cards loaded in the card feeder 102 [are] sent out one by one in a random order to the pockets 101a to 101g of the card stack holder 101.” With respect to the processors, although Shigeta does not use the word “processor,” the examiner maintains that one of ordinary skill in the art would understand that the “random number generator program” of the shuffling machine of Shigeta would require a processor to run the program. Moreover, Stasson teaches a similar shuffling device and explicitly describes a processor, as set forth in detail above.
In response to Applicant’s argument that the examiner has not shown Shigeta’s statement that “[t]he sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” to mean that the processors are independent of each other, the examiner maintains that Shigeta does not show or describe any connection or communication link between the shuffling devices (100a, 100b, Fig. 3), nor would any such connection or link appear to be necessary in the system of Shigeta. This is supported by Shigeta’s explicit statement that the card feeders (102) of the two shuffling machines (100a, 100b) are independently controlled. For these reasons, Shigeta is reasonably understood to teach a system in which the shuffling devices are generally independent of one another, and in which the processors that run the random generators would also, accordingly, be independent of one another. 
In response to Applicant’s argument that Shigeta does not disclose the resulting benefit of independent processors being difficult to compromise, the examiner notes that the recognition of an additional advantage that would flow naturally from the teaching of the prior art cannot be the basis for patentability when the invention would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to claim 3, the examiner agrees that the limitations of claim 3, in combination with the limitations of amended claim 1, would be allowable over the prior art, as noted above under the heading “Allowable Subject Matter.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 29, 2022/